Title: From John Adams to James McHenry, 28 August 1798
From: Adams, John
To: McHenry, James



Sir
Quincy August 28 1798

Inclosed is a Letter from His Excellency John Henry, Govonor of Maryland, dated in Council Annapolis Aug. 19th. I transmit it to you, with my request that you would Answer it, with all the respect that is due to the subject and the Authority by which the Application is made, according to that Arrangement for national Defence, which has been or may be adopted in your Office, in the faithful and equitable Execution of the Laws.
With great respect I am sir, your most obedient

John Adams